Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Agreement”) dated as of April 16, 2018 relating to the
Credit Agreement dated as of October 6, 2017 (as amended, restated,
supplemented, waived or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among (a) CEOC, LLC (the “Borrower”), (b) the
LENDERS party thereto from time to time and (c) CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (together with its successors and assigns in
such capacity, the “Administrative Agent”) and as collateral agent.

RECITALS:

WHEREAS, the Borrower has requested, and each Lender holding Term B Loans (after
giving effect to the replacement of any Non-Consenting Lenders pursuant to
Section 3) has agreed by delivery of its consent to this Agreement to the
Administrative Agent, to reduce the Applicable Margin on the Term B Loans; and

WHEREAS, the Borrower has appointed Credit Suisse Securities (USA) LLC (the
“First Amendment Arranger”) as sole lead arranger and bookrunner in connection
with this Agreement.

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after this Agreement becomes
effective, refer to the Credit Agreement as amended hereby.

SECTION 2.    Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined term in appropriate alphabetical order therein:

““First Amendment Effective Date” shall mean April 16, 2018.”

(b)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (i) of the definition of “Applicable Margin” therein as
follows:

“(i) with respect to any Term B Loan, 2.00% per annum in the case of any
Eurocurrency Loan and 1.00% per annum in the case of any ABR Loan,”

(c)    Section 2.11(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(ii)    In the event that, on or prior to the date that is six months after the
First Amendment



--------------------------------------------------------------------------------

Effective Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of, or any conversion of Term B
Loans into, any substantially concurrent issuance of a new or replacement
tranche of long-term senior secured first lien term loans that are broadly
syndicated to banks and other institutional investors in financings similar to
the Term B Loans the primary purpose of which is to (and which does) reduce the
All-in Yield of such Term B Loans (other than, for the avoidance of doubt, with
respect to securitizations) or (y) effect any amendment to this Agreement the
primary purpose of which is to (and which does) reduce the All-in Yield of the
Term B Loans (other than, in the case of each of clauses (x) and (y), in
connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders holding Term B Loans, (A) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.”

SECTION 3.    Replacement of Non-Consenting Lenders. The Borrower shall be
deemed to have exercised its right pursuant to Section 2.19(c) of the Credit
Agreement to require that each Non-Consenting Lender assign and delegate,
without recourse, all interests, rights and obligations under the Credit
Agreement with respect to the Term B Loans to Credit Suisse AG, Cayman Islands
Branch, as replacement lender (in such capacity, the “Replacement Lender”),
which assignment shall occur immediately and automatically upon satisfaction of
the condition in Section 5(d) below, and the Replacement Lender agrees to accept
each such assignment.

SECTION 4.    Representations of the Borrowers. The Borrower represents and
warrants that:

(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date hereof after
giving effect hereto with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties are true and
correct in all material respects as of such earlier date); and

(b)    no Event of Default or Default is continuing on and as of the date hereof
after giving effect hereto.

 

2



--------------------------------------------------------------------------------

SECTION 5.    Conditions. This Agreement shall become effective as of the first
date (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received (x) from
each Loan Party, the Majority Lenders for the Term B Facility (determined before
giving effect to the replacement of any Non-Consenting Lenders) and each Lender
holding Term B Loans (after giving effect to the replacement of any
Non-Consenting Lenders) (i) a consent to this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a consent to this
Agreement and (y) from the Administrative Agent, an executed counterpart to this
Agreement;

(b)    the representations and warranties set forth in Section 4 above shall be
true and correct;

(c)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP) owing by the
Borrower to the Administrative Agent and the First Amendment Arranger and
invoiced prior to the date hereof shall have been paid in full (subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates or such First Amendment Arranger or their respective
affiliates entered into in connection with this Agreement); and

(d)    (i) all Obligations of the Borrower owing to any Non-Consenting Lender
being replaced pursuant to Section 3 shall be paid in full to such
Non-Consenting Lender concurrently with the assignment described in Section 3
(including any amount payable pursuant to Section 2.11(a)) and (ii) the
Replacement Lender shall pay to each such Non-Consenting Lender an amount equal
to the principal amount of the Term B Loans held by such Non-Consenting Lender
plus accrued and unpaid interest thereon.

SECTION 6.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

SECTION 7.    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby and the other Loan
Documents (x) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Collateral Agreement and the other Loan
Documents and (y) constitute Loan Obligations and (ii) notwithstanding the
effectiveness of the terms hereof, the Collateral Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects after giving effect to the amendments
contemplated by this Agreement. Each Loan Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such person pursuant to
each Loan Document to which it is a party remain in full force and effect, are
not released or reduced, and continue to secure full payment and performance of
the Loan Obligations as modified hereby.

 

3



--------------------------------------------------------------------------------

SECTION 8.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.

SECTION 9.    Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby (in the case of any
such fees and reasonable out-of-pocket expenses incurred in connection with this
Agreement, subject to any agreed-upon limits contained in any letter agreement
with the Administrative Agent or its affiliates entered into in connection with
this Agreement). The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CEOC, LLC,

as Borrower

By:   /s/ Eric Hession  

Name: Eric Hession

Title:   Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1]

 

 



--------------------------------------------------------------------------------

3535 LV CORP.

B I GAMING CORPORATION

BALLY’S MIDWEST CASINO, INC.

BALLY’S PARK PLACE LLC

BENCO LLC

BL DEVELOPMENT CORP.

BOARDWALK REGENCY LLC

CAESARS ENTERTAINMENT FC LLC

CAESARS MARKETING SERVICES LLC

CAESARS NEW JERSEY LLC

CAESARS PALACE LLC

CAESARS PALACE REALTY LLC

CAESARS RIVERBOAT CASINO, LLC

CAESARS TREX, INC.

CAESARS UNITED KINGDOM, INC.

CAESARS WORLD LLC

CAESARS WORLD MARKETING LLC

CAESARS WORLD MERCHANDISING LLC

CALIFORNIA CLEARING CORPORATION

CASINO COMPUTER PROGRAMMING, INC.

DESERT PALACE LLC

FLAMINGO-LAUGHLIN, INC.

GCI SPINCO LLC

GRAND CASINOS OF BILOXI, LLC

GRAND CASINOS OF MISSISSIPPI, LLC – GULFPORT

GRAND CASINOS, INC.

HARRAH SOUTH SHORE CORPORATION

HARRAH’S ARIZONA CORPORATION

HARRAH’S BOSSIER CITY INVESTMENT COMPANY, L.L.C.

HARRAH’S CHESTER DOWNS INVESTMENT COMPANY, LLC

HARRAH’S CHESTER DOWNS MANAGEMENT COMPANY, LLC

HARRAH’S ILLINOIS LLC

HARRAH’S INTERACTIVE INVESTMENT COMPANY

By:

 

/s/ Eric Hession

Name: Eric Hession

Title: Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

HARRAH’S INTERNATIONAL HOLDING
COMPANY, INC.

HARRAH’S IOWA ARENA MANAGEMENT, LLC HARRAH’S MANAGEMENT COMPANY

HARRAH’S NEW ORLEANS MANAGEMENT COMPANY LLC

HARRAH’S NORTH KANSAS CITY LLC

HARRAH’S OPERATING COMPANY MEMPHIS, LLC

HARVEYS BR MANAGEMENT COMPANY, INC.

HARVEYS IOWA MANAGEMENT COMPANY LLC

HARVEYS TAHOE MANAGEMENT COMPANY LLC

HBR REALTY COMPANY LLC HCAL, LLC HCR SERVICES COMPANY, INC. HEI HOLDING COMPANY
ONE, INC. HEI HOLDING COMPANY TWO, INC. HORSESHOE GAMING HOLDING, LLC HORSESHOE
GP, LLC HORSESHOE HAMMOND, LLC HTM HOLDING LLC MARTIAL DEVELOPMENT CORP. NEW
ROBINSON PROPERTY GROUP LLC OCEAN SHOWBOAT, INC. PARBALL LLC PLAYERS BLUEGRASS
DOWNS LLC ROBINSON PROPERTY GROUP LLC

ROMAN ENTERTAINMENT CORPORATION OF INDIANA

ROMAN HOLDING COMPANY OF INDIANA LLC

SHOWBOAT ATLANTIC CITY OPERATING COMPANY, LLC

SHOWBOAT HOLDING LLC

SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES LLC

TUNICA ROADHOUSE LLC

By:

  /s/ Eric Hession

Name: Eric Hession

Title: Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

190 FLAMINGO, LLC

AJP PARENT, LLC

CHRISTIAN COUNTY LAND ACQUISITION COMPANY, LLC

HOLE IN THE WALL, LLC

KOVAL HOLDINGS COMPANY, LLC

PHW MANAGER, LLC

PLAYERS INTERNATIONAL, LLC

RENO CROSSROADS LLC

TRB FLAMINGO, LLC

WINNICK PARENT, LLC

By: CEOC, LLC, as sole member

  By:   /s/ Eric Hession

  Name: Eric Hession   Title: Chief Financial Officer and Treasurer

 

AJP HOLDINGS, LLC By:   AJP PARENT, LLC, as sole member   By:   CEOC, LLC, as
sole member    

By:

 

/s/ Eric Hession

    Name: Eric Hession     Title: Chief Financial Officer and Treasurer

 

CHESTER FACILITY HOLDING COMPANY, LLC

By:   HARRAH’S CHESTER DOWNS INVESTMENT COMPANY, LLC, as sole member   By:   /s/
Eric Hession   Name: Eric Hession   Title: Chief Financial Officer and Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

DURANTE HOLDINGS, LLC By: AJP HOLDINGS, LLC, as sole member   By: AJP PARENT,
LLC, as sole member     By: CEOC, LLC, as sole member       By:   /s/ Eric
Hession       Name: Eric Hession       Title: Chief Financial Officer and
Treasurer

 

HARRAH’S NC CASINO COMPANY, LLC By: HARRAH’S MANAGEMENT COMPANY, as a managing
member     By:   /s/ Eric Hession     Name: Eric Hession     Title: Chief
Financial Officer and Treasurer

 

HARRAH’S NC CASINO COMPANY, LLC By: CEOC, LLC, as a managing member     By:  
/s/ Eric Hession     Name: Eric Hession     Title: Chief Financial Officer and
Treasurer

 

HARRAH’S SHREVEPORT/BOSSIER CITY INVESTMENT COMPANY, LLC

By: HARRAH’S NEW ORLEANS MANAGEMENT COMPANY LLC, as sole member

    By:   /s/ Eric Hession     Name: Eric Hession     Title: Chief Financial
Officer and Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

HORSESHOE ENTERTAINMENT By: NEW GAMING CAPITAL PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP, as general partner

    By: HORSESHOE GP, LLC, as general partner

        By:   /s/ Eric Hession         Name: Eric Hession         Title: Chief
Financial Officer and Treasurer

 

KOVAL INVESTMENT COMPANY, LLC By: KOVAL HOLDINGS COMPANY, LLC, as sole member

    By: CEOC, LLC, as sole member

        By:   /s/ Eric Hession         Name: Eric Hession         Title: Chief
Financial Officer and Treasurer

 

NEW GAMING CAPITAL PARTNERSHIP, A NEVADA LIMITED PARTNERSHIP By: HORSESHOE GP,
LLC, as general partner

        By:   /s/ Eric Hession         Name: Eric Hession         Title: Chief
Financial Officer and Treasurer

 

PLAYERS HOLDING, LLC By: PLAYERS INTERNATIONAL, LLC, as sole member

    By: CEOC, LLC, as sole member

        By:   /s/ Eric Hession         Name: Eric Hession         Title: Chief
Financial Officer and Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

WINNICK HOLDINGS, LLC By:   WINNICK PARENT, LLC, as sole member   By:   CEOC,
LLC, as sole member     By:  

/s/ Eric Hession

    Name: Eric Hession     Title: Chief Financial Officer and Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative Agent and Replacement Lender

By:  

/s/ William O’Daly

    Name: William O’Daly     Title: Authorized Signatory By:  

/s/ WHITNEY GASTON

    Name: WHITNEY GASTON     Title: AUTHORIZED SIGNATORY

 

[Signature Page to Amendment No. 1]